319 F.2d 123
Thermon L. KINNEY, Appellant,v.Louie JOHNSON et al., Appellees.
No. 20330.
United States Court of Appeals Fifth Circuit.
June 19, 1963.

Jack M. Thornton, Columbus, Ga., for appellant.
Henry T. Chance, Augusta, Ga., Harris, Chance, McCracken & Harrison, Augusta, Ga., of counsel, for appellees.
Before CAMERON and WISDOM, Circuit Judges, and DeVANE, District Judge.
PER CURIAM.


1
This is an appeal from a dismissal for failure to state a claim upon which relief can be granted in an action brought under the Civil Rights Statutes.1  The action was brought by appellant against his wife and the sheriff and two deputy sheriffs of Warren County, Georgia.  The complaint alleges that appellant was deprived of rights guaranteed to him by the Fourteenth Amendment growing out of his arrest by the officers upon a warant legally issued upon the wife's affidavit.  The warrant charged him with kidnaping his own child.


2
Taking all the allegations of the complaint to be true, it is plain that appellant was deprived of no federally-protected right.  The judgment appealed from is


3
Affirmed.



1
 42 U.S.C.A. 1983